DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindercar GmbH (DE 20 2012 004 462 U1).
	As for claim 1, as shown in Fig. 1 below, Kindercar discloses a child transport carrier comprising: a lower frame having a first end and a second end; an upper frame having a first end and a second end; and a rear frame extending from the second end of the lower frame to the second end of the upper frame. Kindercar further discloses a first upper seat support (17) comprising: a cross-member (i.e., the upper edge of the seat back) extending transversely across the first upper seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1), wherein the cross-member is configured to move the first upper seat support between a first seat position and a second seat position (Fig. 3), and wherein the upper frame extends from an upper end of the rear frame and the lower frame extends from a lower end of the rear frame (see Figure 1 below).

    PNG
    media_image1.png
    759
    998
    media_image1.png
    Greyscale

Figure 1 Examiner-annotated copy of Fig. 1 of Kindercar

As for claim 13, Kindercar further discloses a second upper seat support (17) adjacent the first upper seat support, the second upper seat support comprising: a cross-member extending transversely across the second upper seat support and having a first end and a second end, wherein the cross-member of the second upper seat support is configured to move the second upper seat support between a first seat position and a second seat position independent of the first upper seat support (Fig. 3).
As for claim 14, as shown in Fig. 1 above, Kindercar discloses a child transport carrier comprising: a lower frame, an upper frame, and a rear frame that define a passenger compartment. Kindercar further discloses a first upper seat support (17) comprising: a cross-member (i.e., the upper edge of the seat back) extending transversely across the first upper seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1), wherein the cross-member is configured to move the first upper seat support between a first seat position and a second seat position (Fig. 3), and wherein the lower frame defines a lower boundary of the passenger compartment, the upper frame 
As for claim 18, as shown in Fig. 1 above, Kindercar discloses a transport carrier comprising: a frame defining a passenger compartment. Kindercar further discloses a first seat support (17) coupled to the passenger compartment, the first seat support comprising: a first cross-member (i.e., the upper edge of the seat back) extending transversely across the first seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1); a second seat support (17) adjacent to the first seat support and coupled to the passenger compartment, the second seat support comprising: a second cross-member (i.e., the upper edge of the seat back) extending transversely across the second seat support and having a first end and a second end (i.e., a left and right end as seen in Fig. 1), wherein the first cross-member is configured to move the first seat support between a first seat position and a second seat position (Fig. 3), and wherein the second cross-member is configured to move the second seat support between a first seat position and a second seat position (Fig. 3), independent of the first seat support.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 12, 15 – 17, and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindercar GmbH (DE 20 2012 004 462 U1) in view of Yoshie et al. (US 2003/0132611) .
Kindercar meets all the limitations of the claimed invention, but does not disclose the claimed lock. 

As for claims 11 and 12, Yoshi et al. disclose first and second locks (see 23) arranged on opposite sides of the seat and simultaneously actuated by a single actuator (37).
As for claims 19 and 20, Kindercar discloses two independently-operable seat backs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each seat back to include the more secure and easily operable locking arrangement of Yoshie et al. so that each seat could be adjusted to the desired position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on alternate Thursdays - Tuesdays, 8 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/               Primary Examiner, Art Unit 3618